DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: In line 4, please delete [parallel] and insert – parallel --. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: In line 9, please delete [a surface of a building] and insert – the surface of the building --. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: In line 10, please delete [the] before ‘bottom’ and insert – a --. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: In line 11, please delete [an] before ‘lower’ and insert – a --. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: In lines 12-13, please delete [a surface of a building] and insert – the surface of the building --. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: In line 1, please delete [side] and insert – siding --. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: In line 1, please delete [the] before ‘angle’ and insert – an --. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: In line 1, please delete [the] before ‘angle’ and insert – an --. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: In line 1, please delete [first] before ‘upper’ to avoid 112 issues. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: In line 4, please delete [horizontally] and insert – horizontal --. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: In line 11, please delete [the] before ‘bottom’ and insert – a --. Appropriate correction is required.
10 is objected to because of the following informalities: In line 15, please delete [the] before ‘bottom’ and insert – a --. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: In line 16, please delete [the] before ‘top’ and insert – a --. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: In claim 1, please delete [the] before ‘walls’ to avoid 112 issues. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: In claim 1, please delete [the] before ‘walls’ to avoid 112 issues. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: In line 1, please add – portion -- after ‘tab’ to avoid 112 issues. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: In line 2, please add – portion -- after ‘tab’ to avoid 112 issues. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: In line 1, Please delete [approximately] since the range is already a broad limitation to avoid 112 issues. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: In line 13, please add – portion -- after ‘tab’ to avoid 112 issues. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: please delete the phrase [less than the distance] and insert – less than a distance --. Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9 of U.S. Patent No. 10,508,455 in view of US Patent No. 5,016,415. US Patent No. 10,508,455 discloses all the limitations present in claims 1-3, 5-9 of the application except that the securing flange portion is generally parallel to the outer face of the elongated body. However, U.S. Patent No. 5,016,415 discloses the obviousness of making the securing flange portion (fig. 3, 28) of a panel parallel to the outer face (20) of the panel as a matter of design choice and for ease of manufacture of the panel. Therefore this limitation is not a patentable difference over the Parent Patent.
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-19 of U.S. Patent No. 10,508,455. 
In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 10-20 are fully anticipated, (fully encompassed), by claims 10-19 of the patent, claims 10-20 are not patentably distinct from claims 10-19 of U.S. Patent No. 10,508,455, regardless of any additional subject matter present in claims 10-19. 

Claims 1-3, 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9 of U.S. Patent No. 10,760,282 in view of US Patent No. 5,016,415. US Patent No. 10,760,282 discloses all the limitations present in claims 1-3, 5-9 of the application except that the securing flange portion is generally parallel to the outer face of the elongated body. However, U.S. Patent No. 5,016,415 discloses the obviousness of making the securing flange portion (fig. 3, 28) of a panel parallel to the outer face (20) of the panel as a matter of design choice and for ease of manufacture of the panel. Therefore this limitation is not a patentable difference over the Parent Patent.
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No. 10,760,282. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 10-20 are generic to all that is recited within claims 10-20 of U.S. Patent No. 10,760,282. In other words, claims 10-20 of U.S. Patent No. 10,760,282 fully encompass the subject matter of claims 10-20 and therefore anticipate claims 10-20. Since claims 10-20 are anticipated by claims 10-20 of the patent, they are not patentably distinct from claims 10-20 of U.S. Patent No. 10,760,282. Thus, the invention of claims 10-20 of the patent is in effect a “species” of the “generic” invention of claims 10-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 10-20 are fully anticipated, (fully encompassed), by claims 10-20 of 

Claims 1-4, 7-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-16 of copending Application No. 17/068350 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4, 7-16 are generic to all that is recited within claims 1-4, 7-16 of copending Application No. 17/068350. In other words, claims 1-4, 7-16 of copending Application No. 17/068350 fully encompass the subject matter of claims 1-4, 7-16 and therefore anticipate claims 1-4, 7-16. Since claims 1-4, 7-16 are anticipated by claims 1-4, 7-16 of the Application, they are not patentably distinct from claims 1-4, 7-16 of copending Application No. 17/068350. Thus, the invention of claims 1-4, 7-16 of the Application is in effect a “species” of the “generic” invention of claims 1-4, 7-16. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-4, 7-16 are fully anticipated, (fully encompassed), by claims 1-4, 7-16 of the Application, claims 1-4, 7-16 are not patentably distinct from claims 1-4, 7-16 of copending Application No. 17/068350, regardless of any additional subject matter present in claims 1-4, 7-16. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633